Exhibit 10.7

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made by and between Fluent, LLC
(the “Company”) and the individual identified on Exhibit A attached hereto (the
“Employee”) effective as of the Effective Date.

RECITALS

WHEREAS, the Company is a wholly-owned subsidiary of Cogint, Inc. (“Parent”) and
engages in the business of performance-based digital advertising and marketing
services and solutions to advertisers, publishers, and advertising agencies
using proprietary and third-party platforms;

WHEREAS, from and after the date hereof, the Company desires to retain the
services of the Employee pursuant to the terms and conditions set forth herein
and the Employee desires to become employed by the Company on such terms and
conditions; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Employee agree as follows:

AGREEMENT

1.    Term of Agreement. This Agreement will be effective on the Effective Date.
The term shall be for the period set forth on Exhibit A attached hereto (the
“Initial Term”); provided that, at the end of the Initial Term, this Agreement
shall automatically renew for successive one (1) year terms (each, a “Renewal
Term” and collectively with the Initial Term, the “Term”), unless either party
provides written notice to the other no less than sixty (60) days prior to the
commencement of such Renewal Term, setting forth a desire to terminate this
Agreement.

2.    Position and Duties. During the Term, the Employee shall serve the Company
in the position and perform the duties as are set forth on Exhibit A attached
hereto.

3.    Full Business Time and Attention. Except as otherwise set forth in this
Agreement, the Employee shall (a) devote Employee’s full business time,
attention, skill and energy exclusively to the duties and responsibilities of
Employee’s position; (b) service the Company faithfully, diligently and to the
best of Employee’s ability; (c) use Employee’s best efforts to promote the
success of the Company; and (d) cooperate fully with the Company’s Board of
Advisors and CEO and President (“Senior Management”) in the advancement of the
Company’s best interests to assure full and efficient performance of Employee’s
duties hereunder.

 



--------------------------------------------------------------------------------

4.    Compensation and Benefits. During the Term:

a.    Base Salary. The Employee shall be paid the annual base salary set forth
on Exhibit A attached hereto, or such greater amount as may be determined by the
Company from time to time in its sole discretion, payable in equal periodic
installments according to the Company’s customary payroll practices, but not
less frequently than monthly (the “Base Salary”). The Base Salary may be
increased but not decreased without the Employee’s written consent.

b.    Benefits. The Employee shall, during the Term, be eligible to participate,
commensurate with the Employee’s position, in such retirement, life insurance,
hospitalization, major medical, fringe and other employee benefit plans that the
Company generally maintains for its full-time employees (collectively, the
“Benefits”). Notwithstanding the foregoing, the Company may discontinue or
terminate at any time any employee benefit plan, policy or program now existing
or hereafter adopted and will not be required to compensate the Employee for
such discontinuance or termination; provided, however, that the Company shall be
required to offer to the Employee any rights or benefits extended to other
employees in the event of termination of such plans or benefits, including, but
not limited to coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”).

c.    Bonus. During the Term, the Employee shall have an annual target cash
bonus opportunity starting at forty percent (40%) of one (1) year’s Base Salary
(“as set forth on attached Exhibit A (the “Bonus”), based on the achievement of
Company and individual performance objectives to be determined in good faith by
Senior Management in advance and in consultation with the Employee.

d.    Equity Incentive Compensation. The Employee shall be entitled to
participate, commensurate with the Employee’s position, in Parent’s 2015 Stock
Incentive Plan and if the transaction (“Transaction”) contemplated by the
Business Combination Agreement between BlueFocus International Limited (“BFI”)
and Parent is consummated, any employee stock option or similar equity type
employee plan adopted by the Company or its parent following the closing of the
Transaction as further described on Exhibit A.

e.    Expenses. The Company shall pay on behalf of the Employee (or reimburse
Employee for) reasonable documented expenses incurred by Employee in the
performance of Employee’s duties under this Agreement and, in accordance with
the Company’s existing policies and procedures pertaining to the reimbursement
of expenses to employees in general. Notwithstanding anything herein to the
contrary or otherwise, except to the extent any expense or reimbursement
provided pursuant to this Section 4.e does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Code (as defined below):
(i) the amount of expenses eligible for reimbursement provided to the Employee
during any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Employee in any other calendar
year, (ii) the reimbursements for expenses for which the Employee is entitled to
be reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred,
(iii) the right to payment or reimbursement or in-kind benefits hereunder may
not be liquidated or exchanged for any other benefit and (iv) the reimbursements
shall be made pursuant to objectively determinable and nondiscretionary Company
policies and procedures regarding such reimbursement of expenses.

 

2



--------------------------------------------------------------------------------

5.    Termination of Employment.

a.    By the Company. The Company may terminate this Agreement and Employee’s
employment, for the following reasons:

 

  i. Death. This Agreement shall terminate immediately upon the death of the
Employee.

 

  ii. Disability. The Company may terminate this Agreement and the Employee’s
employment with the Company immediately upon a determination of Disability. For
purposes of this Agreement the Employee has a “Disability” if, for physical or
mental reasons, the Employee is unable to perform the essential duties required
of the Employee under this Agreement, even with a reasonable accommodation, for
a period of six (6) consecutive months or a period of one-hundred eighty
(180) days during any twelve (12) month period, as determined by an independent
medical professional mutually acceptable to the parties. The Employee shall
submit to a reasonable number of examinations by the independent medical
professional making the determination of Disability.

 

  iii. For Cause. The Company may terminate this Agreement and the Employee’s
employment with the Company at any time for Cause. For purposes of this
Agreement, “Cause” is defined as: (1) Employee’s conviction of or plea of guilty
or nolo contendere to a felony involving moral turpitude or which results in
material harm to the Company, (2) Employee’s fraud against the Company or any
breach of fiduciary duty owed to the Company, (3) Employee’s theft,
misappropriation or embezzlement of the assets or funds of the Company or any
customer, or engagement in misconduct that is materially injurious to the
Company, (4) Employee’s gross negligence of Employee’s duties or willful
misconduct in the performance of Employee’s duties under this Agreement, and
(5) Employee’s material breach of this Agreement, including any violation of any
of the restrictions set forth in Section 7, which, if capable of being cured, is
not cured to Senior Management’s reasonable satisfaction within ten
(10) business days after written notice thereof to the Employee.

 

  iv. Without Cause. Notwithstanding anything in this Agreement to the contrary,
the Company may terminate this Agreement and the Employee’s employment at any
time during the Term without Cause for any reason or no reason at all by
providing the Employee with thirty (30) days’ prior written notice; provided,
that during such thirty (30) day notice period, the Company may, in its
discretion, place restrictions upon the Employee’s contact with the workplace,
customers and other-business related parties.

 

3



--------------------------------------------------------------------------------

b.    By Employee. The Employee may terminate this Agreement and his employment
with the Company for any of the following reasons:

 

  i. For Any Reason. Upon 60 days’ prior written notice delivered at any time
after the first anniversary of the date hereof, the Employee may terminate this
Agreement and his employment hereunder for any reason or no reason at all.

 

  ii. For Good Reason. The Employee may terminate this Agreement and Employee’s
employment hereunder for “Good Reason” (as hereinafter defined). For purposes of
this Agreement, “Good Reason” shall mean any one of the conditions set forth
below, so long as (1) Employee has provided written notice to the Company of the
existence of such condition within sixty (60) days of its initial existence,
(2) the Company has not remedied the condition caused by the occurrence within
ten (10) business days of such notice, to the extent such condition is capable
of being cured, and (3) the Employee terminates his employment within thirty
(30) days after the end of such ten (10) business day period to remedy such
condition. The following conditions will constitute “Good Reason”: (A) a
material diminution in the Employee’s duties, responsibilities or authority;
(B) a breach of a material term of this Agreement by the Company; (C) the
Company reduces the Employee’s Base Salary as in effect from time to time,
without the Employee’s prior written consent; (D) the Company requests that the
Employee participate in an unlawful act; and (E) a relocation of the Employee’s
work location outside of Manhattan.

c.    Compensation Upon Termination.

 

  i. Death. Upon termination of this Agreement due to the Employee’s death, the
Company shall pay to the Employee’s estate the Employee’s Base Salary, any Bonus
for the year prior to the year in which the Employee’s death occurs (to the
extent unpaid) and Benefits accrued through the date of the Employee’s death.
Upon payment to the Employee of the foregoing amount, the Company shall have no
further obligation or liability to or for the benefit of the Employee under this
Agreement, except as required by applicable law.

 

  ii.

Disability. Upon termination of this Agreement due to the Employee’s Disability,
the Company shall pay to the Employee the Employee’s Base Salary, any Bonus for
the year prior to the year in which the Employee’s termination due to Disability
occurs (to the extent unpaid) and Benefits

 

4



--------------------------------------------------------------------------------

  accrued through the date of the determination of the Employee’s Disability.
Upon payment to the Employee of the foregoing amount, the Company shall have no
further obligation or liability to or for the benefit of the Employee under this
Agreement, except as required by applicable law.

 

  iii. For Cause. Upon termination of this Agreement for Cause, the Company
shall pay to the Employee the Employee’s Base Salary and Benefits accrued
through the date of the Employee’s termination. Upon payment to the Employee of
the foregoing amount, the Company shall have no further obligation or liability
to or for the benefit of the Employee under this Agreement, except as required
by applicable law.

 

  iv. Without Cause or For Good Reason. In the event the Company terminates this
Agreement without Cause or the Employee terminates this Agreement and the
Employee’s employment for Good Reason , the Company shall pay to the Employee
the sum of: (1)(a) six (6) months’ Base Salary if the termination occurs after
six months and on or before the end of the first year of the Term, or (b) twelve
(12) months’ Base Salary if the termination occurs after the first year of the
Term; (2) the Bonus for the year prior to the year in which the termination
occurs, to the extent unpaid; and (3) the Bonus for the year in which the
termination occurs, based on actual performance and prorated based on the number
of days in such year prior to the date of termination. Items (1) and (2) above
shall be paid in accordance with the Company’s payroll practices in effect from
time to time, but not less frequently than monthly, and Item (3) above shall be
paid in the calendar year following the year with respect to which the Bonus
relates, at the same time that such bonuses are paid to other Company
executives; provided, however, the Employee is not in violation of any provision
of Section 7. Upon payment to the Employee of the foregoing amounts, the Company
shall have no further obligation or liability to or for the benefit of the
Employee under this Agreement, except as required by applicable law.

 

  v. For Any Reason. In the event the Employee terminates this Agreement with
the Company for any reason other than Good Reason during the Term, the Company
shall pay to the Employee the Employee’s Base Salary, any Bonus for the year
prior to the year in which the Employee’s termination occurs (to the extent
unpaid) and Benefits accrued through the date of the Employee’s termination.
Upon payment to the Employee of the foregoing amount, the Company shall have no
further obligation or liability to or for the benefit of the Employee under this
Agreement, except as required by applicable law. If Employee terminates this
Agreement for any reason other than Good Reason during the first year of the
Term and has received cash proceeds and/or vested shares of stock from the
initial grant of Restricted Stock as provided for in Exhibit A, the Company may
claw-back such cash proceeds and/or vested shares of stock from Employee.

 

5



--------------------------------------------------------------------------------

  vi. Release. As an additional prerequisite for receipt of the severance
benefits described in Section 5(a)(iv) above, the Employee must execute, deliver
to the Company, and not revoke (to the extent the Employee is allowed to do so)
a Release (“Release”) within forty-five (45) days of the date of the Employee’s
termination of employment (the “Release Period”). “Release” shall mean a release
of all claims that the Employee has or may have against the Company, its Senior
Management , any of its subsidiaries or affiliates, or any of their employees,
directors, officers, employees, agents, plan sponsors, administrators,
successors, fiduciaries, or attorneys, arising out of the Employee’s employment
with, and termination of employment from, the Company. The Release shall be in a
form that is reasonably acceptable to the Company and shall be delivered to the
Employee within three (3) business days of the date of Employee’s termination.
Notwithstanding anything to the contrary in this Agreement, if the Release
Period straddles two calendar years, no severance benefits shall be paid to the
Employee until the second calendar year (with any missed severance payments
being paid to the Employee on the first payroll date occurring in the second
calendar year).

6.    Indemnification. While employed by the Company, the Company shall cover
the Employee under directors’ and officers’ liability insurance if and to the
same extent that the Company covers its other officers and directors generally
by any such insurance.

7.    Restrictive Covenants.

a.    Confidentiality. The Employee acknowledges that the Confidential
Information (as defined below) is a valuable, special, sensitive and unique
asset of the business of the Company, the continued confidentiality of which is
essential to the continuation of its business, and the improper disclosure or
use of which could severely and irreparably damage the Company. The Employee
agrees, for and on behalf of himself, the Employee’s legal representatives, and
the Employee’s successors and assigns that all Confidential Information is the
property of the Company (and not of the Employee). The Employee further agrees
that during the Term and at all times thereafter, the Employee (i) will continue
to keep all Confidential Information strictly confidential and not disclose the
Confidential Information to any other person or entity and (ii) shall not,
directly or indirectly, disclose, communicate or divulge to any person, or use
or cause or authorize any person to use any Confidential Information, except as
may be used in the performance of the Employee’s duties hereunder in compliance
with this Agreement and in the best interests of the Company. “Confidential
Information” means all information, data and items relating to the Company (or
any of its customers) which is valuable, confidential or proprietary, including,
without limitation, information relating to the Company’s software, software
code, accounts, receivables, customers and customer lists and data, prospective
customers and prospective customer lists and data, Work Product, vendors and
vendor lists and data, business methods and procedures, pricing techniques,
business leads, budgets, memoranda, correspondence, designs, plans, schematics,
patents,

 

6



--------------------------------------------------------------------------------

copyrights, equipment, tools, works of authorship, reports, records, processes,
pricing, costs, products, services, margins, systems, software, service data,
inventions, analyses, plans, intellectual property, trade secrets, manuals,
training materials and methods, sales and marketing materials and compilations
of and other items derived (in whole or in part) from the foregoing.
Confidential Information may be in either paper, electronic or computer readable
form. Notwithstanding the foregoing, “Confidential Information” shall not
include information that: (i) becomes publicly known without breach of the
Employee’s obligations under this Section 7.a, or (ii) is required to be
disclosed by law or by court order or government order; provided, however, that
if the Employee is required to disclose any Confidential Information pursuant to
any law, court order or government order, (x) the Employee shall promptly notify
the Company of any such requirement so that the Company may seek an appropriate
protective order or waive compliance with the provisions of this Agreement,
(y) the Employee shall reasonably cooperate with the Company to obtain such a
protective order at the Company’s cost and expense, and (z) if such order is not
obtained, or the Company waives compliance with the provisions of this
Section 7.a, the Employee shall disclose only that portion of the Confidential
Information which the Employee is advised by counsel that the Employee is
legally required to so disclose. The Employee will notify the Company promptly
and in writing of any circumstances of which the Employee has knowledge relating
to any possession or use of any Confidential Information by any Person other
than those authorized by the terms of this Agreement.

b.    Return of Company Property. The Employee will deliver to the Company at
the termination of the Employee’s employment with the Company, or at any other
time the Company may request, all equipment, files, property, memoranda, notes,
plans, records, reports, computer tapes, printouts, Confidential Information,
Work Product, software, documents and data (and all electronic, paper or other
copies thereof) belonging to the Company, which the Employee may then possess or
have under the Employee’s control.

c.    Intellectual Property Rights. The Employee acknowledges and agrees that
all inventions, technology, processes, innovations, ideas, improvements,
developments, methods, designs, analyses, trademarks, service marks, and other
indicia of origin, writings, audiovisual works, concepts, drawings, reports and
all similar, related, or derivative information or works (whether or not
patentable or subject to copyright), including but not limited to all patents,
copyrights, copyright registrations, trademarks, and trademark registrations in
and to any of the foregoing, along with the right to practice, employ, exploit,
use, develop, reproduce, copy, distribute copies, publish, license, or create
works derivative of any of the foregoing, and the right to choose not to do or
permit any of the aforementioned actions, which relate to the Company of its
actual or anticipated business, research and development or existing or future
products or services and which are conceived, developed or made by the Employee
while employed by the Company (collectively, the “Work Product”) belong to the
Company. All Work Product created by the Employee while employed by the Company
(whether or not on the premises) will be considered “work made for hire,” and as
such, the Company is the sole owner of all rights, title, and interests
therein.    All other rights to any new Work Product, including but not limited
to all of the Employee’s rights to any copyrights or copyright registrations
related thereto, are hereby conveyed, assigned and transferred to the Company.
The Employee will promptly disclose and deliver such Work Product to the Company
and, at the Company’s expense, perform all actions reasonably requested by the
Company (whether during or after the Term) to establish, confirm and protect
such ownership (including, without limitation, the execution of assignments,
copyright registrations, consents, licenses, powers of attorney and other
instruments).

 

7



--------------------------------------------------------------------------------

d.    Non-Competition. While employed by the Company and for a period of one
(1) year thereafter (the “Restricted Period”), the Employee shall not, directly
or indirectly, enter into the employment of, render any services to, engage,
manage, operate, join, or own, or otherwise offer other assistance to or
participate in, as an officer, director, employee, principal, agent, proprietor,
representative, stockholder, partner, associate, consultant, sole proprietor or
otherwise, any person that, directly or indirectly, is engaged in the Business
anywhere in the Restricted Area (as hereinafter defined). Notwithstanding the
foregoing, the Employee may own up to two percent (2%) of the outstanding stock
of a publicly held corporation which constitutes or is affiliated with any
entity that is engaged in the Business so long as the Employee is not an
officer, director, employee or consultant or otherwise maintains voting control,
whether by contract or otherwise, of such entity. For purposes of this
Section 7, “Restricted Area” means the Unites States and any country where the
Company or any of their affiliates has conducted or proposes to conduct business
or offers any services or any other jurisdiction in or to which the Company, or
any of their affiliates has conducted or proposes to conduct any business or
offers any services. For purposes of this Section 7, “Business” means the
business of the Company as described in the recitals to this Agreement, the
actual business of the Company, or any of its affiliates as conducted at any
time during the Term or any business as proposed to be conducted, including
without limitation any anticipated business considered by Senior Management
towards which the Company or any affiliates thereof has taken material steps or
incurred material expenditures in furtherance thereof prior to the termination
date.

e.    Non-Solicitation. During the Restricted Period, the Employee shall not,
directly or indirectly, whether for the Employee’s own account or for the
account of any other person, solicit, attempt to solicit, endeavor to entice
away from the Company, attempt to hire, hire, deal with, attempt to attract
business from, accept business from, or otherwise interfere with (whether by
reason of cancellation, withdrawal, modification of relationship or otherwise)
any actual or prospective relationship of the Company, or any of its affiliates
with any person (i) who is or was within the last two (2) years of termination
employed by or otherwise engaged to perform services for the Company, or any of
its affiliates including, but not limited to, any independent contractor or
representative or (ii) who is or was within the last two (2) years of
termination an actual or bona fide prospective licensee, landlord, customer,
supplier, or client of the Company, or any of its affiliates (or other person
with which the Company, or any of its affiliates had an actual or prospective
bona fide business relationship).

f.    Non-Disparagement. The Employee agrees that the Employee will never make
or publish any statement or communication which is false, negative, unflattering
or disparaging with respect to the Company, Parent or any of their respective
affiliates and/or any of their respective direct or indirect shareholders,
officers, directors, members, managers, employees or agents. The foregoing shall
not be violated by (i) statements as required in response to legal proceedings
or governmental investigations (including, without limitation, depositions in
connection with such proceedings), and (ii) statements made in the context of
prosecuting or defending any legal dispute (whether or not litigation has
commenced) as between the Employee on the one hand and the Company on the other.

 

8



--------------------------------------------------------------------------------

g.    Rationale for and Scope of Covenants. If any of the covenants contained in
this Section 7 are held to be invalid or unenforceable due to the
unreasonableness of the time, geographic area, or range of activities covered by
such covenants, such covenants shall nevertheless be enforced to the maximum
extent permitted by law and effective for such period of time, over such
geographical area, or for such range of activities as may be determined to be
reasonable by a court of competent jurisdiction and the parties hereby consent
and agree that the scope of such covenants may be judicially modified,
accordingly, in any proceeding brought to enforce such covenants. The Employee
agrees that the Employee’s services hereunder are of a special, unique,
extraordinary and intellectual character and the Employee’s position with the
Company places the Employee in a position of confidence and trust with the
customers, suppliers and employees of the Company. The Employee and the Company
agree that, in the course of employment hereunder, the Employee has and will
continue to develop a personal relationship with the Company’s customers, and a
knowledge of these customers’ affairs and requirements as well as confidential
and proprietary information developed by the Company after the date of this
Agreement. The Employee agrees that it is reasonable and necessary for the
protection of the goodwill, confidential and proprietary information, and
legitimate business interests of the Company that the Employee make the
covenants contained herein, that the covenants are a material inducement for the
Company to employ or continue to employ the Employee and to enter into this
Agreement. For the avoidance of doubt, for purposes of this Section 7, the term
“Company” includes Parent and each of its direct and indirect subsidiaries,
including the Company provided if the Transaction is consummated, the term
“Company” shall thereafter not include the Parent.

h.    Remedies.

 

  i.

The Employee consents and agrees that if the Employee violates any covenants
contained in this Section 7, the Company would sustain irreparable harm and,
therefore, in addition to any other remedies which may be available to it, the
Company shall be entitled to seek an injunction restraining the Employee from
committing or continuing any such violation of this Section 7. Nothing in this
Agreement shall be construed as prohibiting the Company or the Employee from
pursuing any other remedies including, without limitation, recovery of damages.
The Employee acknowledges that Parent and each of its direct and indirect
subsidiaries is an express third-party beneficiary of this Agreement and that it
may enforce these rights as a third-party beneficiary. These restrictive
covenants shall be construed as agreements independent of any other provision in
this Agreement, and the existence of any claim or cause of action of the
Employee against the Company, whether predicated upon this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
any restrictive covenant. The Company has fully performed all obligations
entitling it to the restrictive covenants, and the restrictive covenants
therefore are not executory or otherwise subject to rejection and are
enforceable under the Bankruptcy Code. In the event of the breach by the
Employee of any of the provisions of this Section 7, the Company shall be
entitled, in addition to all other available rights and remedies, to terminate
the

 

9



--------------------------------------------------------------------------------

  Employee’s employment status hereunder and the provision of any benefits and
compensation conditioned upon such status. The Company may assign the
restrictive covenants set forth in this Section 7 in connection with the
acquisition of all or a part of the assets of the Company or its subsidiaries,
and any such assignee or successor shall be entitled to enforce the rights and
remedies set forth in this Section 7. The Employee acknowledges and agrees that
the Restricted Period shall be tolled on a day for day basis for all periods in
which the Employee is found to have violated the terms of this Section 7 so that
the Company receives the full benefit of the Restricted Period to which the
Employee has agreed.

 

  ii. In addition, and without limitation to the foregoing, except as required
by law, if (A) the Company files a civil action against the Employee based on
the Employee’s alleged breach of the Employee’s obligations under Section 7
hereof, and (B) a court of competent jurisdiction issues a judgment that the
Employee has breached any of such obligations and has issued injunctive relief,
then the Employee shall promptly repay to the Company any such severance
payments the Employee previously received pursuant to Section 5.c in excess of
the Employee’s Base Salary and Benefits accrued through the date of the
Employee’s termination, and the Company will have no obligation to pay any of
such excess amounts that remain payable by the Company under Section 5.c.

8.    Notice. Any notice required or desired to be given under this Agreement
shall be in writing and shall be addressed as follows:

 

If to Company:    Fluent, LLC    33 Whitehall Street    15th Floor    New York,
NY 10004    Attn:     Ryan Schulke If to Employee:    Don Patrick    250 List
Road    Palm Beach, FL 33480

Notice shall be deemed given on the date it is deposited in the United States
mail, first class postage prepaid and addressed in accordance with the
foregoing, or the date otherwise delivered in person, whichever is earlier. The
address to which any notice must be sent may be changed by providing written
notice in accordance with this Section 8.

9.    General Provisions.

a.    Amendments. This Agreement contains the entire agreement between the
parties regarding the subject matter hereof. No agreements or representations,
verbal or otherwise,

 

10



--------------------------------------------------------------------------------

express or implied, with respect to the subject matter of this Agreement have
been made by either party which are not set forth expressly in this Agreement.
This Agreement may only be altered or amended by mutual written consent of the
Company and the Employee.

b.    Applicable Law. This Agreement shall be governed in accordance with the
laws of the State of New York regardless of the conflict of laws rules or
statutes of any jurisdiction.

c.    Successors and Assigns. This Agreement will be binding upon the Employee’s
heirs, executors, administrators or other legal representatives or assigns. This
Agreement will not be assignable by the Employee, but shall be assigned by the
Company in connection with the sale, lease, license, assignment, merger,
consolidation, share exchange, liquidation, transfer, conveyance or other
disposition (whether direct or indirect) of all or substantially all of its
business and/or assets in one or a series of related transactions (individually
and/or collectively, a “Fundamental Transaction”). The Company shall cause any
successor entity in a Fundamental Transaction in which the Company is not the
survivor (the “Successor Entity”) to assume in writing all of the obligations of
the Company under this Employment Agreement. Upon the occurrence of any such
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Employment Agreement referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Employment Agreement with the same effect as if such
Successor Entity had been named as the Company herein.

d.    No Waiver. The failure of any party to this Agreement to enforce at any
time any of the provisions of this Agreement shall in no way be construed to be
a waiver of any such provision, nor in any way to affect the validity of this
Agreement or any part thereof or the right of any party under this Agreement to
enforce each and every such provision. No waiver or any breach of this Agreement
shall be held to be a waiver of any other or subsequent breach.

e.    Section Headings, Construction. The headings used in this Agreement are
provided for convenience only and shall not affect the construction or
interpretation of this Agreement. All words used in this Agreement shall be
construed to be of such gender or number as the circumstances require. In no
event shall the terms or provisions hereof be construed against any party on the
basis that such party or counsel for such party drafted this Agreement or the
attachments hereto.

f.    Severability. If any provision of this Agreement is held to be invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable.

g.    Survival. The provisions of Sections 5, 6, 7, and 9 of this Agreement
shall survive the termination of this Agreement for any reason.

 

11



--------------------------------------------------------------------------------

h.    Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed to be an original of this Agreement and all of
which, when taken together, shall be deemed to constitute one and the same
agreement.

i.    Opportunity to Review. The Employee represents that the Employee has been
provided with an opportunity to review the terms of the Agreement with legal
counsel.

j.    Compliance with Code Section 409A. This Agreement is intended, and shall
be construed and interpreted, to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and, if necessary, any provision
shall be held null and void to the extent such provision (or part thereof) fails
to comply with Code Section 409A. For purposes of Code Section 409A, each
payment of compensation under this Agreement shall be treated as a separate
payment of compensation. Any amounts payable solely on account of an involuntary
termination shall be excludible from the requirements of Code Section 409A,
either as separation pay or as short-term deferrals to the maximum possible
extent. Any reference to the Employee’s “termination” or “termination of
employment” shall mean the Employee’s “separation from service” as defined in
Code Section 409A from the Company and all entities with whom the Company would
be treated as a single employer for purposes of Code Section 409A. Nothing
herein shall be construed as a guarantee of any particular tax treatment to
Employee and the Company shall have no liability to the Employee with respect to
any penalties that might be imposed on the Employee by Code Section 409A for any
failure of this Agreement or otherwise. In the event that the Employee is a
“specified employee” (as described in Code Section 409A), and any payment or
benefit payable pursuant to this Agreement constitutes deferred compensation
under Code Section 409A, then no such payment or benefit shall be made before
the date that is six months after the Employee’s “separation from service” (as
described in Code Section 409A) (or, if earlier, the date of the Employee’s
death). Any payment or benefit delayed by reason of the prior sentence shall be
paid out or provided in a single lump sum at the end of such required delay
period in order to catch up to the original payment schedule.

k.    Attorney’s Fees. In any action or proceeding (including any appeals)
brought to enforce any provision of this Agreement, the prevailing party will be
entitled to reasonable attorney’s fees and costs.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

Fluent, LLC     Don Patrick By:  

/s/ Ryan Schulke

     

/s/ Don Patrick

Name:  

Ryan Schulke

      Date: January 8, 2018

Its:Chief Executive Officer

 

12



--------------------------------------------------------------------------------

EXHIBIT A

 

1. Effective Date: January 8, 2018

 

2. Employee Name: Don Patrick

 

3. Position: Chief Operating Officer of the Company

 

4. Duties: As determined by Senior Management

 

5. Term: Commencing on the Effective Date and ending on the second anniversary
thereafter.

 

6. Base Salary: $300,000 per annum

 

7. Bonus: Bonus is calculated through combination of Company and individual
performance. EBITDA growth targets are set at 20% growth on previous year with
marginal adjustments based upon organizational priorities and additional
considerations. On a ‘plan year’ Executive would qualify for a base bonus of 40%
of Base Salary. The bonus structure is ‘uncapped’ and achievement of 100% of
Base Salary is possible if Company achieves accelerants in its model as profit
targets are exceeded.

Equity: Upfront grant of 75,000 shares of Restricted Stock with a 3 year vest
subject to Parent’s Compensation Committee and BFI approval. Prior to the 2019
plan year, you will be granted employee stock options or other form of equity
employee benefit issued by the Company’s parent in an amount commensurate with
grants made to Senior Management; you acknowledge that the underlying plan and
terms of any such grant have not been determined at this time. The foregoing
grants are subject to the approval of the Parent’s Compensation Committee and,
if applicable, BFI.

 

Exhibit A - 1